Citation Nr: 1644654	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a back disability, to include with SI joint pain.

2. Entitlement to service connection for bilateral hip disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board previously considered and remanded these issues in March 2015.  After completing the development, the Agency of Original Jurisdiction granted the claim for service connection for posttraumatic stress disorder (PTSD).  Therefore, the PTSD appeal is no longer before the Board. 

The Veteran testified before the undersigned at a September 2014 video-conference hearing.  A hearing transcript was associated with the file and reviewed.  While the Veteran's representative noted that he requested a hearing in a more recent Form 9, the Veteran already had a hearing with a Board member on these issues and another will not be provided.  See Informal Hearing Presentation.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding a current bilateral hip disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In July 2011, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for the Veteran's hips in September 2015.  The examiner recorded the current subjective complaints and objective findings and addressed and clarified prior treatment records with detailed explanations.  Following the remand directives, the AOJ scheduled the Veteran for the September 2015 examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  A medical opinion is not needed for the hip claim because the evidence does not show a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claim decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a hip disability, as this requires specialized training to understand the complexities of the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for a bilateral hip disability have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence shows pain but does not support a finding of a current hip disability.  VA medical records show complaints of and treatment for low back, hip, and leg pain.  During the August 2015 examination and in statements to VA, the Veteran reported having pain in his hips since the time of service.  Pain alone is not subject to service connection without an underlying disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, and vacated and remanded in part, on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the August 2015 examiner concluded that there was no subjective or objective evidence of a hip joint condition.  The examiner found that the Veteran's reports and physical examination were more consistent with pain in the SI joints, not the hip joints.  The examiner discussed a July 2011 treatment note for hip pain that identified a "positive bilateral Patrick's sign."  The Veteran was unable to complete all testing because of pain, but the examiner noted that the 2011 report documents bilateral SI tenderness, which would indicate the test was being performed for SI joint dysfunction, not hip joint pathology.  

The Board finds the 2015 examiner's report very persuasive because she explained the source of the Veteran's pain and why he did not have a hip joint disability.  Treatment records also do not show a specific hip disability.  As the Board finds that the Veteran does not have a hip disability, service connection cannot be granted for such.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  The benefit of the doubt rule has been considered, but as the preponderance of the evidence is against it, the rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board notes that the pain and tenderness the Veteran experienced in his SI joint have been included as part of his back claim and remanded.  


ORDER

Service connection for a bilateral hip disability is denied.


REMAND

Additional development is needed before the Board can adjudicate the back claim.  Pursuant to the Board's prior remand directives, the AOJ obtained an examination for the back claim.  However, the examiner did not answer the questions posed by the Board.  As such, the AOJ failed to substantially comply with the Board's remand directives and additional remand is necessary for that purpose.  See Stegall, 11 Vet. App. at 271.


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the August 2015 back examiner or another appropriate examiner if that examiner is unavailable to provide an opinion on the following:

a. Was one or more of the Veteran's current back disabilities clearly and unmistakably present before service as a residual of his childhood ailment/polio?

b. If (a) is answered in the affirmative, does the evidence clearly and unmistakably show that the Veteran's back disability was NOT aggravated by service?

c. If (a) is answered in the negative, is the Veteran's current back disability at least as likely as not related to his reports of strain working on the ship's boiler in service?

Take note of 1988 and 1989 private treatment records.  Consider all relevant lay and medical evidence and provide rationale for the conclusions.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


